Opinion filed August 31, 2022




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-21-00278-CR
                                    ___________

                      STEPHEN ELI HAYS, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                            Taylor County, Texas
                        Trial Court Cause No. 28669-A


                      MEMORANDUM OPINION
      Appellant, Stephen Eli Hays, originally entered into a plea agreement with the
State and pled guilty to the offense of aggravated assault as charged in Count One
of the indictment. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West Supp. 2021).
Count One contained the following allegation: Appellant intentionally and
knowingly threatened the victim with imminent bodily injury by pointing a firearm
at her. Pursuant to the terms of the plea agreement, the trial court deferred the
adjudication of guilt and placed Appellant on community supervision for a term of
eight years. The State subsequently filed a motion to revoke Appellant’s community
supervision and adjudicate his guilt. Appellant pled true to thirteen of the allegations
in the State’s motion. The trial court subsequently found those allegations to be true,
revoked Appellant’s community supervision, adjudicated his guilt, and assessed his
punishment at imprisonment for ten years. On appeal, Appellant presents a single
issue in which he complains that the degree of the offense as reflected on the trial
court’s written judgment is incorrect. The State agrees with Appellant. Because we
also agree, we modify and affirm.
      In his issue, Appellant contends that the trial court’s judgment incorrectly
reflects the degree of the offense to be a first-degree felony instead of a second-
degree felony. The offense for which Appellant was convicted—assaulting the
victim by intentionally or knowingly threatening the victim with imminent bodily
injury and while exhibiting a deadly weapon—is a second-degree felony. See id.
§ 22.02(a)(2), (b); see also id. § 22.01(a)(2). At the punishment hearing, the parties
recognized that the presentence investigation report erroneously referred to the
offense as a first-degree felony “when, in fact, it’s a second-degree felony.” Despite
the discussion at the hearing, the trial court’s written judgment erroneously reflects
that Appellant was convicted of a “First Degree Felony.”
      An appellate court has the power to modify the trial court’s judgment to make
the judgment speak the truth when it has the necessary information before it to do
so. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim.
App. 1993). Because we have the necessary information to make the judgment speak




                                           2
the truth, we sustain Appellant’s sole issue and we modify the judgment of the trial
court to reflect the degree of the offense to be “Second-Degree Felony.”
      As modified, we affirm the judgment of the trial court.




                                                   W. BRUCE WILLIAMS
                                                   JUSTICE


August 31, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3